COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-10-00081-CR


EDDIE LEE WARD                                                    APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      On October 14, 2009, pursuant to a plea bargain, appellant Eddie Lee

Ward pleaded guilty to indecency with a child,2 a second-degree felony.3 The

trial court placed Ward on ten years’ deferred adjudication community

supervision and imposed a fine of $1,000. Less than two months later, the State
      1
      See Tex. R. App. P. 47.4.
      2
      See Tex. Penal Code Ann. § 21.11(a) (West 2011).
      3
      See Tex. Penal Code Ann. § 21.11(d) (West 2011).
filed a motion to adjudicate guilt, alleging that Ward had violated the terms and

conditions of his community supervision in various ways. The State waived one

paragraph and Ward pleaded true to five of the six paragraphs remaining in the

State’s petition. After the adjudication hearing, the trial court found that Ward

had violated the terms and conditions of his community supervision, adjudicated

his guilt, and sentenced him to fifteen years’ confinement.4

          Ward’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. In the brief, counsel avers that in

his professional opinion, this appeal is frivolous. Counsel’s brief and motion

meet the requirements of Anders v. California5 by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief.       See Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth

1995, no pet.). Ward has also filed a pro se response to the Anders brief.6 In

addition, the State has filed a brief, to which Ward also filed a reply brief.

          Once an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf. See Stafford v.

          4
          See Tex. Penal Code Ann. § 12.33 (West 2011).
          5
          386 U.S. 738, 87 S. Ct. 1396 (1967).
          6
       Ward’s contentions include claims of actual innocence, ineffective
assistance of counsel, and violations of due process and due course of law.


                                           2
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923.

Only then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488
U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, the State’s brief,

and Ward’s responses to those briefs. We agree with counsel that the appeal is

wholly frivolous and without merit.   We find nothing in the record that might

arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex.

Crim. App. 2005). Consequently, we grant the motion to withdraw and affirm the

trial court’s judgment.




                                                 BILL MEIER
                                                 JUSTICE

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 3, 2011




                                       3